Order entered November 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01092-CV

              SOUTHWEST CHURCH OF CHRIST, Appellant

                                      V.

           COUNTRY PROPERTIES HOMEOWNERS, Appellee

                  On Appeal from the 361st District Court
                           Brazos County, Texas
                  Trial Court Cause No. 22-001515-CV-361

                                   ORDER

      Before the Court is appellee’s November 21, 2022 unopposed motion for an

extension of time to file its brief. We GRANT the motion and extend the time to

December 16, 2022.


                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE